DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24, 2021 has been entered.
Withdrawn Rejections
The rejections of record in the previous Office action (Final Office action mailed August 21, 2020) not repeated herein have been withdrawn in view of applicant’s amendments to the present claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernig et al. US 2009/0123614 in view of Idlas US 5,759,648 and Shah US 4,724,185.
Regarding claims 1-4, 8 and 9, Bernig teaches a microwaveable food package comprising a top lidding and a bottom container (Figure 1). Bernig teaches the top lidding as a multilayer film is free of polyester and comprises a sealing layer (overfilm sheet) and states the multilayer overfilm sheet may have the same material used in the packaging recess [0015] (the 
Bernig does not expressly disclose the order of layer, only that the sealing layer seals the bottom container. 
Idlas teaches a multilayer film for packaging cook-in foodstuff wherein the flexible film comprise at least five layers wherein the second and forth layers (tie and intermediate layers) are on either side of the barrier layer (col. 8, lines 60-65) and teaches wherein the layers comprises at least 10% of an ethylene copolymer, to include EVA and at least 10% of an anhydride-modified copolymer of ethylene (col. 13, lines 10-25) and may comprise ionomers (col. 8, line 34). Idlas further teaches it is preferred to crosslink the entire film to broaden the heat-sealing range (col. 16, lines 25-40). While Idlas does not expressly state the top lidding film comprises at least 30% of crosslinked EVA, the specifically claimed tie layer material, or the amount of ionomer in the film, one would have been motivated to crosslink the entire film and by doing so arrive to at least or higher for extended periods of time e.g. up to 4 to 12 hours” (col. 9, line 59). 
Moreover, with respect to the amount of crosslinked EVA, Shah also teaches a multilayer film comprising crosslinked EVA and states, “EVA improves the processability of the film, and also provides a sealing layer which can be adequately sealed at relatively low temperatures, or else provides a stronger seal at a given temperature, than many other polymeric resins” (col. 5, line 55) and teaches about 30% (col. 4, lines 60-65) in the outer film layer. Thus, Shah further provides one with motivation regarding the use of crosslinked EVA.
At the time of filing, it would have been obvious to modify the teaching of Bernig by using the film structure discussed by Idlas and Shah. One of ordinary skill in the art would have been motivated to do so because the prior art teaches the films allows for a consumer to cook food within the package at elevated cooking temperatures and for extended periods of time.  
Response to Arguments
Applicant's arguments filed May 25, 2021 have been fully considered but they are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lela S. Williams/            Examiner, Art Unit 1792